In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 17‐1110 
STEPHEN SUSINKA, 
                                                                Applicant, 

                                    v. 

UNITED STATES OF AMERICA, 
                                                              Respondent. 
                       ____________________ 

 Motion for an Order Authorizing the District Court of the Northern 
District of Illinois, Eastern Division, to Entertain a Second or Successive 
                        Motion for Collateral Review. 
                       ____________________ 

  SUBMITTED JANUARY 17, 2017 — DECIDED FEBRUARY 9, 2017 
                     ____________________ 
                                    
    Before WOOD, Chief Judge, and POSNER and  EASTERBROOK, 
Circuit Judges. 
    POSNER, Circuit Judge. Stephen Susinka has filed his third 
application for permission to file a successive motion under 
28 U.S.C. § 2255 to vacate his 20‐year sentence for participat‐
ing in a RICO conspiracy. He wants to challenge his sentence 
on  the  authority  of  Hurst  v.  Florida,  136  S.  Ct.  616  (2016), 
which  held  that  Florida’s  sentencing  procedure  for  capital 
cases, whereby the jury delivers an advisory verdict but the 
2                                                        No. 17‐1110 


judge decides whether to impose a death sentence, violated a 
defendant’s Sixth Amendment right to a jury trial. Id. at 620–
21. Of course the present case is not a capital case; and any‐
way  Hurst  was  decided  in  January  2016—months  before 
Susinka  filed  either  of  his  previous  applications,  and  28 
U.S.C.  § 2255(h)(2)  permits  a  successive  motion  to  vacate  a 
sentence on the basis of a new rule of constitutional law only 
if  the  new  rule  was  previously  unavailable  to  the  movant, 
which it was not in this case. 
    Nor  can  Susinka  prevail  by  basing  his  motion  on  newly 
discovered  evidence,  even  though  28  U.S.C.  § 2255(a)  pro‐
vides  that  “a  prisoner  in  custody  under  sentence  of  a  court 
established  by  Act  of  Congress  claiming  the  right  to  be  re‐
leased  upon  the  ground  that  the  sentence  was  imposed  in 
violation of the Constitution or laws of the United States, or 
that  the  court  was  without  jurisdiction  to  impose  such  sen‐
tence, or that the sentence was in excess of the maximum au‐
thorized  by  law,  or  is  otherwise  subject  to  collateral  attack, 
may  move  the  court  which  imposed  the  sentence  to  vacate, 
set aside or correct the sentence.” For if the motion is reject‐
ed and the prisoner later files a new motion, even one based 
on  a  valid  ground,  that  motion  must  be  “certified  …  by  a 
panel of the appropriate court of appeals to contain … newly 
discovered  evidence  that,  if  proven  and  viewed  in  light  of 
the evidence as a whole, would be sufficient to establish by 
clear  and  convincing  evidence  that  no  reasonable  factfinder 
would have found the movant guilty of the offense.” 28 U.S.C. 
§ 2255(h)(1) (emphasis added). 
    That is a very harsh rule for a prisoner who, like Susinka, 
is not challenging his guilt of the offense—in effect he is ac‐
knowledging his guilt—but only the severity of the sentence. 
No. 17‐1110                                                         3 


For  by  virtue  of  the  rule  just  quoted  he  could  get  nowhere 
even  with  new  facts  that  proved  conclusively  that  his  sen‐
tence  was  indeed  too  long—could  get  nowhere  for  having 
failed  to  challenge  an  irrelevancy:  his  conviction,  irrelevant 
because  he  is  not  challenging  it,  but  only  his  sentence.  As 
explained in Hope v. United States, 108 F.3d 119, 120 (7th Cir. 
1997),  “a  successive  motion  under  28  U.S.C.  § 2255  …  may 
not be filed on the basis of newly discovered evidence unless 
the motion challenges the conviction and not merely the sen‐
tence.”  That  is  an  unavoidably  correct  reading  of  28  U.S.C. 
§ 2255(h)(1), whether we like it or not. 
   We therefore have no alternative to dismissing Susinka’s 
application.